Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021, that includes a response to the Final Office Action mailed August 18, 2020 and the Advisory Action mailed December 18, 2020, has been entered. Claim 2 has been canceled; and no claims have been amended or newly added. Claims 1 and 3-26 are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine (WIPO Application Pub. No. WO 2013/170478), in view of Shah et al. (U.S Patent Application Pub. No. 2004/0018161) and Anonymous (Aston Chemicals [online]; 2015).
Applicant Claims
i) 0.2-0.5 wt% “composite particles” comprising mica and bismuth oxychloride coated with iron oxide, and ii) 0.3-0.6 wt% nacres, 10-40 µm in diameter, comprising synthetic fluorphlogopite completely or partially coated with layers of titanium dioxide, iron oxide, and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is from 1/5 to 2/1.
Applicant also claims a process for “giving skin a uniform complexion and a rosy tonality” while maintaining a “natural appearance” consisting of applying to the skin surface a cosmetic composition comprising i) 0.15-0.75 wt% “composite particles” comprising mica and bismuth oxychloride coated with iron oxide, and ii) 0.25-0.75 wt% nacres comprising synthetic fluorphlogopite completely or partially coated with layers of titanium dioxide, iron oxide, and tin oxide, and iii) a physiologically acceptable medium.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lemoine et al. disclose a e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide, coated with e.g. a metal oxide, and ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4.
Lemoine et al. also disclose a process for “giving skin a uniform complexion and a rosy tonality” while maintaining a “natural appearance” consisting of applying to the skin surface e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide, coated with e.g. a metal oxide, ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4.
Shah et al. disclose e.g. a W/O cosmetic emulsion comprising e.g. 0.05-25 wt% CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with e.g. red iron oxide; wherein a bismuth oxychloride based pearlescent pigment matches the skin’s natural pearlescence more than titanium dioxide-based pigments which impart a more artificial look. 
Shah et al. also disclose a process for giving skin a uniform complexion and a “natural appearance” consisting of applying to the skin surface e.g. a W/O cosmetic emulsion comprising e.g. 0.05-25 wt% CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with e.g. red iron oxide.
Applicant admits in their original specification that SYNCHRYSTAL IVORY by Eckart is a nacre known in the art composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, iron oxide, and tin oxide. Anonymous (Aston Chemicals [online]; 2015) confirms that SYNCRYSTAL IVORY is a pearlescent pigment, 10-50 µm in diameter, composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, red iron oxide, and tin oxide; and which provides an extraordinary pearlescent effect.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
et al. do not explicitly disclose that the pigment is or includes CHROMA-LITE and that the nacre is SYNCRYSTAL IVORY. These deficiencies are cured by the teachings of Shah et al. and Anonymous. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Lemoine et al., Shah et al., and Anonymous, outlined supra, to devise Applicant’s presently claimed cosmetic composition and method. 
Lemoine et al. disclose a e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide, coated with e.g. a metal oxide, and ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4. Since Shah et al. disclose CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with iron oxide; wherein a bismuth oxychloride based pearlescent pigment matches the skin’s natural pearlescence more than titanium dioxide-based pigments which impart a more artificial look; and since Anonymous discloses that SYNCRYSTAL IVORY; i.e. composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, red iron oxide, and tin oxide; provides an extraordinary pearlescent effect; one of ordinary skill in the art would thus be motivated to include et al. composition as part of the pigment component and nacre component, respectively, with the reasonable expectation that the resulting cosmetic composition will, upon application to skin, particularly facial skin, successfully impart to the skin a uniform complexion and a rosy tonality while maintaining a natural appearance.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “an essential characteristic of the compositions according to Lemoine is that they are free of additional dyestuffs…other than the pigments and white nacres as described by Lemoine”; that “Lemoine teaches away from composite particles comprising a substrate containing mica and bismuth oxychloride coated with red iron oxide” such as “a CHROMA LITE pearlescent component as taught by Shah” because “colored materials afford an imperfect colored effect and also an unnatural metallic aspect that have the major drawback of masking the natural appearance of the skin”; that Lemoine is thus limited exclusively to white nacres and white pigments, and “a person of ordinary skill in the art would not modify Lemoine to incorporate…dyestuff” which is “contradictory to the teachings of Lemoine that favors white tint and is free of dyestuffs”; that “Shah provides the person skilled in the art with no guidance” other than to attempt shade-matching, and “additional dyestuff would be needed to adjust the shade-matching, what is contrary to the teaching of Lemoine”.
The Examiner, however, would like to point out the following:
1. Shah expressly discloses that their W/O cosmetic emulsion comprising e.g. 0.05-25 wt% CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with e.g. red iron oxide, provides even coverage, imitates the sheen of natural skin, and provides a healthy glow and a translucent, natural appearance to skin. Obviously, then, and in stark contrast to Applicant’s assertion, CHROMA-LITE is most certainly not among the “dyestuffs” excluded by Lemoine, which excluded materials afford an imperfect colored effect and also an unnatural metallic aspect that have the major drawback of masking the natural appearance of the skin. CHROMA-LITE represents the very antithesis of the excluded dyestuffs. 
2. While it is recognized that Lemoine does call for “white pigments”, the broader goal that Lemoine is attempting to achieve by employing these “white pigments” is to provide uniform coverage, a radiant and healthy complexion achieved with a slight increase in the red component of the skin color (“rosy look”), and an overall natural appearance. However, as just noted, supra, Shah teaches that CHROMA-LITE provides even coverage, imitates the sheen of natural skin, and provides a healthy glow and a translucent, natural appearance to skin. In stark contrast to Applicant’s assertion, fulfill the goals of Lemoine, not frustrate them. Furthermore, Shah expressly teaches that CHROMA-LITE can fulfill these objectives even better than titanium oxide based pigments (i.e. “white pigments”). Shah teaches that a bismuth oxychloride-based pigment particle matches the skin’s natural appearance more than titanium dioxide-based pigments which latter pigments impart a more artificial look. Hence, one of ordinary skill in the art would thus recognize that CHROMA-LITE is not merely equivalent to “white pigments” in providing an even, healthy, natural glow and skin appearance, but rather CHROMA-LITE would actually be superior to “white pigments” at fulfilling these broader objectives of Lemoine for which they are employing “white pigments”. Clearly, then, one of ordinary skill in the art would thus be motivated to employ CHROMA-LITE in addition to, or in lieu of, “white pigments” to fulfill the broader objectives of Lemoine, i.e. providing an even, healthy, natural glow and skin appearance. 
3. Finally, in stark contrast to Applicant’s assertion, Shah does not necessarily require any “additional dyestuffs”. CHROMA-LITE itself is sufficient to achieve the stated objectives without dyestuffs that are necessarily excluded from Lemoine. Hence, in summary, and in stark contrast to Applicant’s assertion, Shah’s CHROMA LITE pigment particles would fulfill the expressly stated goals of Lemoine, even better than Lemoine’s own preferred “white pigment” particles. In other words, there is no “teaching away” at all. Without a doubt, then, one of ordinary skill in the art would thus be motivated to employ Shah’s CHROMA LITE pigment particles with, or in lieu of, Lemoine’s pigment particles to better fulfill Lemoine’s own stated objectives, e.g. preserving a healthy, natural skin appearance in part by imparting a “rosy look” (i.e. a slight increase in the red component of the skin color). 

Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DAVID BROWE/Primary Examiner, Art Unit 1617